PER CURIAM.
We affirm on all issues, but remand for correction of two scrivener’s errors. As part of a negotiated plea agreement, Defendant entered a nolo contendere plea to possession of cocaine, a lesser-included offense of the charged crime of possession of cocaine with intent to sell or deliver. Unfortunately, the Judgment and the corrected Order of Disposition both erroneously recite that Defendant was adjudicated guilty of the charged offense. We must, *744therefore, remand for correction of these two scrivener’s errors to reflect the correct offense to which Defendant entered his plea. We affirm in all other respects.
AFFIRMED; REMANDED with instructions.
TORPY, C.J., SAWAYA and BERGER, JJ., concur.